Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities: 
In line 2 of claim 6, “of the stent frame” should read --at least one of the stent frames-- in order to make clear that one particular stent frame of the stent frames of claim 5 is not being referred to.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claims 3, 13, 14, 16 and 17, it is unclear what limitation “the latter” is referring to.  For the purpose of this examination, “the latter” is assumed to refer to the “stent frame” in claim 3, the “anchoring vessel prosthesis” in claims 13, 14, 16 and 17.  Claim 15 is rejected due to its dependence from claim 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roeder (US 2014/0277348).
Regarding claim 1, Roeder discloses an intraluminal vascular prosthesis system (400/500) for implantation in the region of the aortic arch of a patient (Figure 11), comprising: a hollow-cylindrical main vessel prosthesis (400), which has a lumen routed through the main vessel prosthesis, a first lumen end, a second lumen end (either end can be designated as the first or second lumen end as claimed), a hollow-cylindrical stent frame, optionally with a prosthesis material (402; ¶[0044]) secured thereon, a length L1 and a diameter D1, wherein the hollow-cylindrical main vessel prosthesis is configured and dimensioned for implantation in the region of the aortic arch and the descending aorta of the patient (¶[0026], [0028]), and wherein the main vessel prosthesis has at least one hollow-cylindrical anchoring vessel prosthesis (416a or 416b), which has a lumen (422a or 422b) routed through the anchoring vessel prosthesis, a first lumen end, a 
Regarding claim 2, the vascular prosthesis system moreover comprises at least one hollow-cylindrical side vessel prosthesis (500 or 242; Figure 13), with a lumen routed through the side vessel prosthesis, wherein the side vessel prosthesis has a second lumen end (end disposed in 400), a first lumen end (opposite end(s) from second lumen end), a hollow-cylindrical stent frame (¶[0084]), optionally with a prosthesis material secured thereon (¶[0087]), a length L3 and a diameter D3, and wherein the hollow-cylindrical side vessel prosthesis for implantation is designed and dimensioned to bridge the outlet of the subclavian artery (312) and/or the carotid artery (310) of the patient, in such a way that the side vessel prosthesis can be positioned with its first lumen end in the subclavian artery and/or the carotid artery, and, in order to securely anchor the side vessel prosthesis, its second lumen end can be inserted at least partially into and fixed (¶[0067]; at least frictionally to create fluid tight seal - Applicant’s specification does not further define this term in relation to the side vessel prosthesis fixation) in the lumen of the anchoring vessel prosthesis via the first lumen end of the anchoring vessel prosthesis. 
Regarding claim 3, the main vessel prosthesis and/or the anchoring vessel prosthesis and/or the side vessel prosthesis have/has a stent frame (¶[0044], [0048], [0052], [0084]) and a prosthesis material secured on the latter (¶[0008]-[0010],[0087]). 
Regarding claim 4, the stent frame of the main vessel prosthesis and/or the stent frame of the anchoring vessel prosthesis and/or the stent frame of the side vessel prosthesis is chosen from a laser-cut stent frame, individual stent springs or a braided stent frame (¶[0085]). 
Regarding claim 5, the stent frame of the main vessel prosthesis and/or the stent frame of the anchoring vessel prosthesis and/or the stent frame of the side vessel prosthesis has non-interconnected stent rings, which are arranged in succession and extend circumferentially in a meandering formation, and a prosthesis material fixedly connected to the stent rings (¶[0085], noting that one skilled in the art would recognize that the stent rings are sutured to the graft material in Figure 1). 
Regarding claim 7, the stent frame of the main vessel prosthesis and/or the stent frame of the anchoring vessel prosthesis and/or the stent frame of the side vessel prosthesis is self-expandable (¶[0085]). 
Regarding claim 8, the diameter D1 of the main vessel prosthesis is from 24 mm to 42 mm, in particular 24 mm, 26 mm, 28 mm, 30 mm, 32 mm, 34 mm, 36 mm, 38 mm, 40 mm or 42 mm (¶[0051]). 
Regarding claim 9, the diameter D2 of the anchoring vessel prosthesis is from 6 mm to 14 mm, in particular 6 mm, 7 mm, 8 mm, 9 mm, 10 mm, 11 mm, 12 mm, 13 mm or 14 mm (¶[0084]). 
Regarding claim 10, the diameter D3 of the side vessel prosthesis is from 6 mm to 16 mm, in particular 6 mm, 7 mm, 8 mm, 9 mm, 10 mm, 11 mm, 12 mm, 13 mm, 14 mm, 15 mm or 16 mm (¶[0084]). 
Regarding claim 11, the anchoring vessel prosthesis, in the lumen of the main vessel prosthesis, is mounted on an inner wall, preferably by sewing, adhesive bonding or welding (¶[0048]). 
Regarding claim 12, the second lumen end of the side vessel prosthesis is insertable, via the first lumen end of the main vessel prosthesis, into the first lumen end of the anchoring vessel prosthesis and at least partially into the lumen thereof (capable of this delivery route as evidenced by the deployment of the extension graft 240 - ¶[0069], Figure 12; alternatively, the second extension graft 240 can be regarded as part of the claimed side vessel prosthesis). 
Regarding claim 13, the main vessel prosthesis has a jacket surface (surface of 404), and a fenestration (414a or 414b), which is provided in the jacket surface and via which the second lumen end of the side vessel prosthesis is insertable into the lumen of the main vessel prosthesis and at least partially into the lumen of the anchoring vessel prosthesis via the first lumen end of the latter (evident from Figures 10 and 11; noting that the side vessel prosthesis is in the main prosthesis lumen when in the anchoring vessel prosthesis lumen). 
Regarding claim 14, Roeder discloses a method for the implantation of an intraluminal vascular prosthesis system as claimed in claim 2 into the aortic arch of a patient, wherein the method comprises the following steps: inserting and releasing the main vessel prosthesis in the region of the aortic arch and of the descending aorta (¶[0026], [0028], [0061]), inserting and releasing the side vessel prosthesis with its first lumen end in the subclavian artery and/or in the carotid artery and with its second lumen end at least partially in the lumen of the anchoring vessel prosthesis via the first lumen end of the (anchoring vessel prosthesis) latter (numerous examples readable by this limitation are disclosed in ¶[0062]-[0083] and evident from Figures 10-15). 
Regarding claim 15, the side vessel prosthesis is inserted into the lumen of the anchoring vessel prosthesis via the first lumen end of the main vessel prosthesis (guidewires 620 or 700 are routed out of the end of the main prosthesis lumen to aid in deployment of the side vessel prosthesis as disclosed in Figures 10-15 and ¶[0062]-[0083]; furthermore, the second extension graft 240 can be regarded as part of the claimed side vessel prosthesis, which is routed through the main prosthesis lumen end - ¶[0069]). 
Regarding claim 16, the main vessel prosthesis has a jacket surface (surface of 404), and a fenestration (414a or 414b) provided in the jacket surface, and in that the side vessel prosthesis is inserted via the fenestration in the main vessel prosthesis into the lumen of the main vessel prosthesis and at least partially into the lumen of the anchoring vessel prosthesis via the first lumen end of the latter (evident from Figures 10 and 11; noting that the side vessel prosthesis is in the main prosthesis lumen when in the anchoring vessel prosthesis lumen). 
Regarding claim 17, Roeder discloses a method for treating a vascular disease in the aortic arch of a subject in need thereof, the method comprising the following steps: providing the intraluminal vascular prosthesis system as claimed in claim 2 (see remarks in regard to claims 1 and 2 above), inserting and releasing the main vessel prosthesis of the intraluminal vascular prosthesis system in the region of the aortic arch and of the descending aorta (¶[0026], [0028], [0061]), inserting and releasing the side vessel prosthesis with its first lumen end in the subclavian artery (312) and/or in the carotid artery (310) and with its second lumen end at least partially in the lumen of the anchoring vessel prosthesis (Figure 13) via the first lumen end of the latter (as shown in Figure 12 the first lumen end is used to facilitate the side vessel prosthesis into the anchoring vessel prosthesis; alternatively, the second extension graft 240 can be regarded as part of the claimed side vessel prosthesis, which is routed through the first lumen end of the anchoring vessel prosthesis - ¶[0069]), thereby treating the vascular disease.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Roeder (US 2014/0277348) in view of Zhu et al. (US 2011/0319983).
Regarding claim 6, Roeder discloses the intraluminal vascular prosthesis as described above in regard to claims 1, 2 and 5 but fails to disclose that the meandering circumferential course of at least one stent ring of the stent frame has a non-uniform amplitude. 
Zhu et al. teach a similar vascular prosthesis also for deployment in the aortic arch (Figure 1; ¶[0033]) and further disclose a main vessel prosthesis having stent rings with non-uniform amplitudes which facilitates the adaptation of the main vessel prosthesis to distortions of different forms of the aorta in three-dimensional directions (Figure 2; ¶[0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the stent rings of the main vessel prosthesis of Roeder with the non-uniform amplitude of Zhu et al. in order to facilitate the adaptation of the main vessel prosthesis to distortions of different forms of the aorta in three-dimensional directions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS MCEVOY/Primary Examiner, Art Unit 3771